          Case 1:19-cv-03913-UA Document 1 Filed 05/01/19 Page 1 of 29



                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

                                                    )
 RUSSELL HOPEWELL and CRAIG                         )   Index No: 19-cv-03913
 HOLMAN, Derivatively on Behalf of                  )
 REVOLUTION LIGHTING                                )   VERIFIED SHAREHOLDER
 TECHNOLOGIES, INC.,                                )   DERIVATIVE COMPLAINT
                                                    )
                Plaintiffs,                         )
                                                    )
        vs.                                         )   DEMAND FOR JURY TRIAL
                                                    )
 ROBERT V. LAPENTA, JAMES A.                        )
 DEPALMA, WILLIAM D. INGRAM,                        )
 STEPHEN G. VIRTUE, and DENNIS                      )
 MCCARTHY,                                          )
                                                    )
                 Defendants,                        )
                                                    )
        and,                                        )
                                                    )
 REVOLUTION LIGHTING                                )
 TECHNOLOGIES, INC.,                                )
                                                    )
                Nominal Defendant.                  )
                                                    )

       Plaintiffs Russell Hopewell and Craig Holman (“Plaintiffs”), by and through their

undersigned counsel, derivatively on behalf of Nominal Defendant Revolution Lighting

Technologies, Inc. (“Revolution” or the “Company”), submits this Verified Shareholder Derivative

Complaint (the “Complaint”). Plaintiffs’ allegations are based upon their personal knowledge as

to themselves and their own acts, and upon information and belief, developed from the

investigation and analysis by Plaintiffs’ counsel, including a review of publicly available

information, including filings by Revolution Lighting with the U.S. Securities and Exchange

Commission (“SEC”), press releases, news reports, analyst reports, investor conference transcripts,

publicly available filings in lawsuits, and matters of public record.
            Case 1:19-cv-03913-UA Document 1 Filed 05/01/19 Page 2 of 29



                                  NATURE OF THE ACTION

       1.      This is a shareholder derivative action brought in the right, and for the benefit, of

Revolution Lighting against its directors seeking to remedy the Director Defendants’ (defined

herein) breach of fiduciary duties, corporate waste, gross mismanagement, and violations of

Section 10(b) of the Exchange Act and SEC Rule 10b-5 that occurred from March 14, 2014 to the

present (the “Relevant Period”), and which has caused substantial harm to Revolution Lighting.

       2.      On October 17, 2018, Revolution Lighting reported preliminary financial results

for third quarter 2018, with revenue expected to be $33 million, compared to guidance of $40- $41

million. Revolution Lighting also announced that Defendant Robert V. LaPenta (“LaPenta”), its

Chief Executive Officer (“CEO”), had offered to acquire all of the common stock of the Company

for a price of $2.00 per share.

       3.      On this news, the Company’s stock price fell $0.98 per share, or over 38%, to close

at $1.58 per share on October 17, 2018, on unusually heavy trading volume.

       4.      On October 19, 2018, the Company disclosed “an ongoing investigation by the SEC

regarding certain revenue recognition practices, including bill and hold transactions that occurred

between 2014 through the second quarter of 2018.”

       5.      On this news, the Company’s stock price fell $0.16 per share, or over 10%, to close

at $1.43 per share on October 22, 2018, on unusually heavy trading volume.

       6.      On November 14, 2018, the Company announced that its Transaction Committee

was considering an updated proposal from LaPenta to acquire all of the Company’s outstanding

stock for $1.50 per share, referring in part to the SEC investigation as part of the reason LaPenta

wished to take Revolution Lighting private.

       7.      On this news, the Company’s stock price fell $0.55 per share, or nearly 40%, to



                                                 2
             Case 1:19-cv-03913-UA Document 1 Filed 05/01/19 Page 3 of 29



close at $0.85 per share on November 15, 2018, on unusually heavy trading volume.

        8.      Throughout the Relevant Period, the Company made false and/or misleading

statements, as well as failed to disclose material adverse facts about its business, operations, and

prospects. Specifically, the Company made false and/or misleading statements and/or failed to

disclose that: (i) the Company was improperly recognizing revenue for certain transactions; (ii) as

a result, the Company’s financial statements were misstated; (iii) the Company lacked adequate

internal controls over financial reporting; (iv) as a result, the Company would be subject to

regulatory scrutiny and incur substantial costs; and (v) as a result of the foregoing, the Company’s

positive statements about its business, operations, and prospects were materially misleading and/or

lacked a reasonable basis.

                                 JURISDICTION AND VENUE

        9.      Pursuant to 28 U.S.C. § 1331 and Section 27 of the Securities Exchange Act of

1934 (the “Exchange Act”), this Court has jurisdiction over the claims asserted herein for

violations of sections 10(b) of the Exchange Act. This Court has supplemental jurisdiction over

the remaining claims under 28 U.S.C. § 1367.

        10.     This Court has jurisdiction over each defendant named herein because each

defendant is either a corporation that conducts business in and maintains operations in this District

or is an individual who has sufficient minimum contacts with this District to render the exercise

of jurisdiction by the District courts permissible under traditional notions of fair play and

substantial justice.

        11.     Venue is proper in this Court in accordance with 28 U.S.C. § 1391 because: (i)

Revolution Lighting maintains its principal place of business in this District; (ii) one or more of

the defendants either resides in or maintains executive offices in this District; (iii) a substantial



                                                 3
             Case 1:19-cv-03913-UA Document 1 Filed 05/01/19 Page 4 of 29



portion of the transactions and wrongs complained of herein, including Defendants’ primary

participation in the wrongful acts detailed herein, and aiding and abetting and conspiracy in

violation of fiduciary duties owed to Revolution Lighting, occurred in this District; and (iv)

Defendants have received substantial compensation in this District by doing business here and

engaging in numerous activities that had an effect in this District.

                                             PARTIES

Plaintiffs

       12.      Plaintiff Russell Hopewell (“Plaintiff Hopewell”) is, and was at relevant times, a

shareholder of Revolution Lighting. Plaintiff Hopewell will fairly and adequately represent the

interests of the shareholders in enforcing the rights of the corporation.

       13.      Plaintiff Craig Holman (“Plaintiff Holman”) is, and was at relevant times, a

shareholder of Revolution Lighting. Plaintiff Holman will fairly and adequately represent the

interests of the shareholders in enforcing the rights of the corporation.

Nominal Defendant

       14.      Nominal Defendant Revolution Lighting is incorporated under the laws of

Delaware with its principal executive offices located in Stamford, Connecticut.

Director Defendants

       15.      Defendant Robert V. LaPenta (“LaPenta”) is the CEO and Chairman of the Board

of Directors (the “Board”) of the Company at all relevant times.

       16.      Defendant James A. DePalma (“DePalma”) has served as a member of the Board

since September 2012 and as Chief Financial Officer (“CFO”) since July 2015.

       17.      Defendant William D. Ingram (“Ingram”) has served as a member of the Board

since September 2012. Defendant Ingram is a member of the Audit Committee and the Chair of



                                                  4
          Case 1:19-cv-03913-UA Document 1 Filed 05/01/19 Page 5 of 29



the Compensation Committee. Defendant Ingram is also a member of the Governance and

Nominating Committee.

       18.     Defendant Stephen G. Virtue (“Virtue”) has served as a member of the Board since

September 2012. Defendant Virtue is a member of the Audit Committee and the Compensation

Committee. Defendant Virtue is also the Chair of the Governance and Nominating Committee.

       19.     Defendant Dennis McCarthy (“McCarthy’) has served as a member of the Board

since September 2012. Defendant McCarthy is the Chair of the Audit Committee and a member

of the Compensation Committee. Defendant McCarthy is also a member of Governance and

Nominating Committee.

       20.     Defendants LaPenta, DePalma, Ingram, Virtue and McCarthy are herein

collectively referred to as the “Director Defendants.”

               REVOLUTION LIGHTING’S CORPORATE GOVERNANCE

       21.     As members of Revolution Lighting’s Board, the Director Defendants were held to

the highest standards of honesty and integrity and charged with overseeing the Company’s

business practices and policies and assuring the integrity of its financial and business records.

       22.     The conduct of the Director Defendants complained of herein involves a knowing

and culpable violation of their obligations as directors and officers of Revolution Lighting, the

absence of good faith on their part, and a reckless disregard for their duties to the Company and

its investors that the Director Defendants were aware posed a risk of serious injury to the Company.

                              AUDIT COMMITTEE CHARTER

       23.     The Company’s Audit Committee Charter states in relevant part:

       The Audit Committee (the “Committee”) shall assist the Board in fulfilling its
       responsibility to oversee management regarding: (i) the conduct of, and the
       integrity of, the Company’s financial reporting to any governmental or regulatory
       body, shareholders, other users of Company financial reports and the public; (ii)

                                                 5
   Case 1:19-cv-03913-UA Document 1 Filed 05/01/19 Page 6 of 29



the Company’s systems of internal control over financial reporting and disclosure
controls and procedures; (iii) the Company’s legal and regulatory compliance; (iv)
the application of the Company-s related-person transaction policy as established
by the Board; and (v) the application of the Company’s codes of business conduct
and ethics as established by management and the Board. In addition, the Committee
shall oversee the qualifications, engagement, compensation, independence and
performance of the registered public accounting firm that shall audit the annual
financial statements of the Company (the “independent auditor”) and any other
registered public accounting firm engaged to prepare or issue an audit report or to
perform other audit, review or attest services for the Company. All references in
this charter to the Company are intended to refer also to any subsidiary of the
Company and any “variable interest entity” whose results of operations are
consolidated with those of the Company, except where the context otherwise
requires.

In discharging its role, the Committee is empowered to inquire into any matter it
considers appropriate to carry out its responsibilities, with access to all books,
records, facilities and personnel of the Company, and, subject to the direction of
the Board, the Committee is authorized and delegated the authority to act on behalf
of the Board with respect to any matter necessary or appropriate to the
accomplishment of its purposes. In addition to retaining on behalf of the Company
the Company’s independent auditor and any other accounting firm the retention of
which to prepare or issue any other audit report or to perform any other audit,
review, or attest services the Committee determines is necessary or appropriate in
connection with the conduct of the Company’s business and affairs, the Committee
is empowered to retain legal counsel and accounting and other advisors and
consultants to assist it in carrying out its activities. The Committee shall have the
sole authority to direct and oversee the activities of, and to terminate the
engagement of, the Company’s independent auditor and any other accounting firm
retained by the Committee to prepare or issue any other audit report or to perform
any other audit, review or attest services and any legal counsel, accounting or other
advisor or consultant hired to assist the Committee, all of whom shall be
accountable to the Committee. The Company shall provide adequate resources to
support the Committee’s activities, including compensation of the Company’s
independent auditor and any other auditor and any legal counsel, accounting or
other advisor or consultant retained by the Committee.

                                    *    *    *

COMMITTEE MEMBERSHIP

The Committee shall consist of three or more members of the Board. Each member
of the Committee shall meet the independence and experience requirements of the
applicable listing standards of The NASDAQ Stock Market and the Securities
Exchange Act of 1934, as amended (the “Exchange Act”). All members of the
Committee shall meet the financial literacy requirements of The NASDAQ Stock

                                         6
   Case 1:19-cv-03913-UA Document 1 Filed 05/01/19 Page 7 of 29



Market and at least one member shall be an “audit committee financial expert” as
such term is defined under applicable rules promulgated by the Securities and
Exchange Commission (the “SEC”).

A director selected as a Committee member shall continue to be a member for as
long as he or she remains a director or until his or her earlier resignation from the
Committee. Any member may be removed from the Committee by the Board, with
or without cause, at any time. The Chair of the Committee shall be appointed from
among the Committee members by, and serve at the pleasure of, the Board, shall
preside at meetings of the Committee and shall have authority to convene meetings,
set agendas for meetings, and determine the Committee’s information needs, except
as otherwise provided by action of the Committee. In the absence of the Chair at a
duly convened meeting, the Committee shall select a temporary substitute from
among its members to serve as chair of the meeting.

                                    *     *    *

RESPONSIBILITIES

The Committee’s role is one of oversight. The Company’s management is
responsible for preparing the Company’s financial statements and the independent
auditor is responsible for auditing the annual financial statements. Consequently,
in carrying out its oversight responsibilities, the Committee is not providing any
expert or special assurance as to the Company’s financial statements or any
certification as to the work of any auditor.

The following duties, responsibilities and functions are set forth as a guide to
fulfilling the Committee’s purposes, with the understanding that the Committee
may undertake other and different activities, and that the Committee’s activities
may diverge from those described below, as appropriate under the circumstances.

In such manner as the Committee determines is appropriate to fulfill its purposes,
the Committee shall:

                                    *     *    *

Oversee Internal Controls and Risk Management

review and advise the chief executive officer and the Board with respect to the
appointment, dismissal and replacement of the chief financial officer and chief
accounting officer and consult with the chief executive officer and the
Compensation Committee about the performance evaluation and compensation of
each;

establish and oversee the effectiveness of procedures for the receipt, retention and
treatment of complaints regarding accounting, internal accounting controls or

                                         7
   Case 1:19-cv-03913-UA Document 1 Filed 05/01/19 Page 8 of 29



auditing matters, and the confidential, anonymous submission by employees of
concerns regarding questionable accounting, financial reporting or auditing
matters;

oversee management’s design and maintenance of the Company’s internal control
over financial reporting and disclosure controls and procedures, including
reviewing and discussing with management and the independent auditor (i)
management’s certification in the Company’s periodic SEC reports concerning the
Company’s disclosure controls and procedures and any reports by management or
the independent auditor of a material weakness or significant deficiency in internal
control over financial reporting, (ii) the actions taken to remedy any such material
weakness or significant deficiency and any changes in circumstances that have, or
are reasonably likely to have, a material effect on internal control over financial
reporting, (iii) management’s annual assessment of the adequacy of the Company’s
internal control over financial reporting, (iv) if and when applicable, the
independent auditor’s annual attestation report regarding the Company’s internal
control over financial reporting prior to the filing of the Company’s Annual Report
on Form 10-K, and (v) any identified act of fraud, whether or not material, that
involves management or other employees who have a significant role in the
Company’s internal control over financial reporting or disclosure controls and
procedures;

review and discuss with management and the independent auditor the Company’s
financial risk exposures and assess the policies and processes management has
implemented to monitor and control such exposures, (ii) assist the Board in
fulfilling its oversight responsibilities regarding the Company’s policies and
processes with respect to risk assessment and risk management, including any
significant non-financial risk exposures, and

review the Company’s annual disclosures concerning the role of the Board in the
risk oversight of the Company, such as how the Board administers its oversight
function;

Oversee Financial Reporting and Auditing

review and discuss with management and the independent auditor: (i) the critical
accounting policies and practices used by the Company, the accounting treatment
to be applied in respect of significant new transactions or other significant events
not in the ordinary course of the Company’s business and any significant changes
in management’s selection or application of accounting principles; (ii) alternative
accounting treatments within generally accepted accounting principles (“GAAP”)
for material items that have been discussed by the independent auditor with
management, including the ramifications of the use of such treatments and the
treatment preferred by the independent auditor, and other material written
communications between the independent auditor and management such as a
schedule of unadjusted differences; (iii) other material written communications

                                         8
   Case 1:19-cv-03913-UA Document 1 Filed 05/01/19 Page 9 of 29



between the independent auditor and management, such as any management letter
or schedule of unadjusted differences; and (iv) the effect of regulatory and
accounting initiatives on the Company’s financial statements; review and, as
pertinent, discuss with management and the independent auditor the matters
required to be discussed by Statement on Auditing Standards No. 114 relating to
the conduct of the audit, including: (i) any significant difficulties encountered in
the course of audit work, including any restrictions on the scope of audit activities
or on access to requested information; (ii) any special audit steps adopted by the
independent auditor in light of any material weakness in the Company’s internal
control over financial reporting; (iii) any material changes required in the scope of
the audit plan; (iv) any significant disagreements with management and (v)
periodically, the status of the Company’s response to previous audit
recommendations;

oversee the Company’s financial reports, including: (i) resolve any disagreements
regarding financial reporting between management and the independent auditor;
(ii) review any significant findings by the independent auditor relating to the
preparation of the Company’s financial statements; (iii) review and discuss with
management and the independent auditor, prior to public release, the Company’s
annual and quarterly financial statements to be filed with the SEC including the
Company’s disclosures under “Management’s Discussion and Analysis of
Financial Condition and Results of Operations”; (iv) prior to release of the annual
audited financial statements, meet with the independent auditor without any
management member present to discuss the independent auditor’s views about the
qualitative aspects of the Company’s significant accounting practices; (v)
recommend to the Board whether to include the audited annual financial statements
in the Company’s Annual Report on Form 10-K to be filed with the SEC; and (vi)
prior to submission to any governmental authority of (a) any financial statement of
the Company that differs from the financial statements filed or to be filed by the
Company with the SEC or (b) any financial statement of a subsidiary of the
Company that in the Committee’s judgment is material to the Company and that
presents information regarding such subsidiary in a way that is materially different
from the presentation of such information in the financial statements of the
Company filed or to be filed with the SEC review such financial statements and
any report, certification or opinion thereon provided by an independent auditor;

review and discuss with management and the independent auditor any material off-
balance sheet financing and any other material financial arrangement that does not
appear in the financial statements of the Company;

discuss with management the Company’s earnings press releases and review
financial information and earnings guidance provided to analysts and to rating
agencies, including any such dissemination of financial information not involving
the presentation of financial measures in accordance with GAAP […].

                          DUTIES OF DEFENDANTS

                                         9
          Case 1:19-cv-03913-UA Document 1 Filed 05/01/19 Page 10 of 29



        24.     By reason of their positions as officers and/or directors of the Company, and

because of their ability to control the business and corporate affairs of Revolution Lighting, the

Director Defendants owed Revolution Lighting and its investors the fiduciary obligations of trust,

loyalty, and good faith. The obligations required the Director Defendants to use their utmost

abilities to control and manage Revolution Lighting in an honest and lawful manner. The Director

Defendants were and are required to act in furtherance of the best interests of Revolution Lighting

and its investors.

        25.     Each director of the Company owes to Revolution Lighting and its investors the

fiduciary duty to exercise loyalty, good faith, and diligence in the administration of the affairs of

the Company and in the use and preservation of its property and assets. In addition, as officers

and/or directors of a publicly held company, the Director Defendants had a duty to promptly

disseminate accurate and truthful information with regard to the Company’s operations, finances,

and financial condition, as well as present and future business prospects, so that the market price

of the Company’s stock would be based on truthful and accurate information.

        26.     To discharge their duties, the officers and directors of Revolution Lighting were

required to exercise reasonable and prudent supervision over the management, policies, practices,

and controls of the affairs of the Company. By virtue of such duties, the officers and directors of

Revolution Lighting were required to, among other things:

                (a)    ensure that the Company complied with its legal obligations and

        requirements, including acting only within the scope of its legal authority and

        disseminating truthful and accurate statements to the SEC and the investing public;




                                                 10
         Case 1:19-cv-03913-UA Document 1 Filed 05/01/19 Page 11 of 29



               (b)     conduct the affairs of the Company in an efficient, businesslike manner so

       as to make it possible to provide the highest quality performance of its business, to avoid

       wasting the Company’s assets, and to maximize the value of the Company’s stock;

               (c)     properly and accurately guide investors and analysts as to the true financial

       condition of the Company at any given time, including making accurate statements about

       the Company’s business prospects, and ensuring that the Company maintained an adequate

       system of financial controls such that the Company’s financial reporting would be true and

       accurate at all times;

               (d)     remain informed as to how Revolution Lighting conducted its operations,

       and, upon receipt of notice or information of imprudent or unsound conditions or practices,

       make reasonable inquiries in connection therewith, take steps to correct such conditions or

       practices, and make such disclosures as necessary to comply with federal and state

       securities laws;

               (e)     ensure that the Company was operated in a diligent, honest, and prudent

       manner in compliance with all applicable federal, state and local laws, and rules and

       regulations; and

               (f)     ensure that all decisions were the product of independent business judgment

       and not the result of outside influences or entrenchment motives.

       27.     Each Director Defendant, by virtue of his position as a director and/or officer,

owed to the Company and to its shareholders the fiduciary duties of loyalty, good faith, and the

exercise of due care and diligence in the management and administration of the affairs of the

Company, as well as in the use and preservation of its property and assets. The conduct of the

Director Defendants complained of herein involves a knowing and culpable violation of their



                                                11
          Case 1:19-cv-03913-UA Document 1 Filed 05/01/19 Page 12 of 29



obligations as directors and officers of Revolution Lighting, the absence of good faith on their part,

and a reckless disregard for their duties to the Company and its shareholders that the Director

Defendants were aware, or should have been aware, posed a risk of serious injury to the Company.

       28.     The Director Defendants breached their duties of loyalty and good faith by causing

the Company to issue false and misleading statements concerning the business results and

prospects of the Company. As a result, Revolution Lighting has expended, and will continue to

expend, significant sums of money related to investigations and lawsuits.

                               SUBSTANTIVE ALLEGATIONS

Background

       29.     The Company purports to design and manufacture LED lighting solutions for

industrial, commercial, and government markets.

       30.     In August 2013, the Company acquired Relume Technologies (“Relume”), a

manufacturer of LED lighting products and control systems.

       31.     In April 2014, the Company acquired Value Lighting Inc. (“Value Lighting”), a

supplier of lighting solutions to the multifamily residential market.

                           FALSE AND MISLEADING
                STATEMENTS MADE DURING THE RELEVANT PERIOD

       32.     On March 14, 2014, the Company filed its annual report on Form 10-K for the

period ended December 31, 2013 (the “2013 Form 10-K”). It reported revenue of $26.06 million.

Regarding the Company’s revenue recognition policy, the 2013 Form 10-K stated in relevant part:

       We recognize revenue for our products upon shipment or delivery to customers in
       accordance with the respective contractual arrangements, provided no significant
       obligations remain and collection is probable. For sales that include customer
       acceptance terms, revenue is recorded after customer acceptance. It is our policy
       that all sales are final. Requests for returns are reviewed on a case by case basis.
       As revenue is recorded, we accrue an estimated amount for product returns as a
       reduction of revenue.

                                                 12
         Case 1:19-cv-03913-UA Document 1 Filed 05/01/19 Page 13 of 29




       Revenues from merchandise shipped to a logistics supplier for Seesmart, who had
       the contractual right to return merchandise in inventory, was recognized when the
       merchandise was delivered by the logistics supplier to the end user. Payments
       received from the logistics supplier prior to recognizing the related revenue are
       recorded as customer deposits. During the first quarter of 2013, this arrangement
       was terminated.

       Pursuant to agreements with distributors, which provide the distributors with the
       rights to purchase and resell inventory, we receive up front licensing fees for
       ongoing support obligations during the term of the agreement. Such fees are
       amortized by us over the term of the contracts which range from three to ten years.
       Unamortized licensing fees are included in deferred revenue in the accompanying
       consolidated balance sheets. Sales taxes billed to customers are recorded on a gross
       basis as revenues. From time to time, we enter into multiple element arrangements
       to provide products and installation services. Revenues are allocated to each
       element based on our best estimate of the selling prices of each element.

       33.     The 2013 Form 10-K contained certifications by Defendants LaPenta and Schafer

to attest that the financial information contained therein was accurate and that it disclosed any

material changes to Revolution Lighting’s internal controls over financial reporting.

       34.     However, the 2013 10-K disclaimed any assessment of the internal controls with

respect to Relume. Revolution Lighting stated, in relevant part:

       In conducting the Company’s evaluation of the effectiveness of its internal control
       over financial reporting, management determined that the internal control systems
       of Relume Technologies, Inc. and Tri-State DE LLC, wholly owned subsidiaries
       acquired on August 22, 2013 and November 15, 2013, respectively, would be
       excluded from its internal control assessment, as permitted by guidance issued by
       the Securities and Exchange Commission. Accordingly, as of and for the year ended
       December 31, 2013, internal control systems underlying to approximately 24% of
       consolidated revenues and 14% of consolidated assets have been excluded from
       management’s evaluation of internal control over financial reporting.

       35.     On May 12, 2014, the Company filed its quarterly report on Form 10-Q for the

period ended March 31, 2014 (the “1Q14 10-Q”) and reported revenue of $4.95 million.

       36.     The 1Q14 10-Q contained a certification by Defendant LaPenta to attest that the

financial information contained therein was accurate and that it disclosed any material changes to



                                                13
          Case 1:19-cv-03913-UA Document 1 Filed 05/01/19 Page 14 of 29



the Company’s internal controls over financial reporting. Further, the report stated that “[t]here

was no change in [the Company’s] internal controls over financial reporting that occurred during

the quarter ended March 31, 2014 that has materially affected, or is reasonably likely to materially

affect, our internal control over financial reporting.”

       37.     On August 7, 2014, the Company filed its quarterly report on Form 10-Q for the

period ended June 30, 2014 (the “2Q14 Form 10-Q”) and reported revenue of $17.52 million.

       38.     The 2Q14 Form 10-Q contained a certification by Defendants LaPenta to attest that

the financial information contained therein was accurate and that it disclosed any material changes

to the Company’s internal controls over financial reporting. Under the heading “Controls and

Procedures,” the report stated in relevant part:

       During the second quarter of 2014, the Company implemented new accounting
       systems and related modifications of processes and controls at its Relume and
       Lumificient subsidiaries. The Company also hired Directors of Finance at its
       Relume, Seesmart and newly acquired Value Lighting subsidiaries and expanded
       its accounting resources at its corporate headquarters and Value Lighting
       subsidiaries.

       39.     On November 6, 2014, the Company filed its quarterly report on Form 10-Q for the

period ended September 30, 2014 (the “3Q14 Form 10-Q”) and reported revenue of $26.88 million.

       40.     The 3Q14 Form 10-Q contained certifications by Defendants LaPenta and Schafer

to attest that the financial information contained therein was accurate and that it disclosed any

material changes to the Company’s internal controls over financial reporting. Further, the report

stated that “[t]here was no change in [the Company’s] internal controls over financial reporting

that occurred during the quarter ended September 30, 2014 that has materially affected, or is

reasonably likely to materially affect, our internal control over financial reporting.”

       41.     On March 16, 2015, the Company filed its annual report on Form 10-K for the

period ended December 31, 2014 (the “2014 Form 10-K”). For 2014, the Company reported

                                                   14
          Case 1:19-cv-03913-UA Document 1 Filed 05/01/19 Page 15 of 29



revenue of $76.85 million.

       42.       The 2014 Form 10-K contained certifications by Defendants LaPenta and Schafer

to attest that the financial information contained therein was accurate and that it disclosed any

material changes to the Company’s internal controls over financial reporting.

       43.       However, the 2014 Form 10-K disclaimed any assessment of the internal controls

with respect to Value Lighting. The Company stated, in relevant part:

       In conducting the Company’s evaluation of the effectiveness of its internal control
       over financial reporting, management determined that the internal control systems
       of Value Lighting and All Around, wholly-owned subsidiaries acquired on April
       17, 2014 and December 18, 2014, respectively, would be excluded from its internal
       control assessment, as permitted by guidance issued by the Securities and Exchange
       Commission. Accordingly, as of and for the year ended December 31, 2014,
       internal control systems underlying to approximately 60% of consolidated revenues
       and 24% of consolidated assets (excluding goodwill and identifiable intangible
       assets), have been excluded from management’s evaluation of internal control over
       financial reporting.

       44.       On November 5, 2015, the Company filed its quarterly report on Form 10-Q for the

period ended September 30, 2015 (the “3Q15 Form 10-Q”). This report contained certifications

by Defendants LaPenta and DePalma to attest that the financial information contained therein was

accurate and that it disclosed any material changes to the Company’s internal controls over

financial reporting.

       45.       The 3Q15 Form 10-Q reported revenue of $37.73 million for the quarter. It also

disclosed a different revenue recognition policy than in prior periods. The Company stated in

relevant part:

       The Company recognizes revenue for its products upon shipment or delivery to
       customers in accordance with the respective contractual arrangements, provided no
       significant obligations remain and collection is probable. For sales that include
       customer acceptance terms, revenue is recorded after customer acceptance. It is the
       Company’s policy that all sales are final. Requests for returns are reviewed on a
       case-by case basis. As revenue is recorded, the Company accrues an estimated
       amount for product returns as a reduction of revenue.

                                                15
          Case 1:19-cv-03913-UA Document 1 Filed 05/01/19 Page 16 of 29




       The Company recognizes revenue from fixed-price and modified fixed-price
       contracts for turnkey energy conservation projects using the percentage-of
       completion method of accounting. The percentage-of-completion is computed by
       dividing the actual incurred cost to date by the most recent estimated total cost to
       complete the project. The computed percentage is applied to the expected revenue
       for the project to calculate the contract revenue to be recognized in the current
       period. This method is used because management considers total cost to be the best
       available measure of progress on these contracts. Contract costs include all direct
       material and labor costs and indirect costs related to contract performance.
       Provisions for estimated losses on uncompleted contracts are made in the period in
       which such losses are determined.

       46.     On March 10, 2016, the Company filed its annual report on Form 10-K for the

period ended December 31, 2015 and reported revenue of $129.66 million. This report contained

certifications by Defendants LaPenta and DePalma to attest that the financial information

contained therein was accurate and that it disclosed any material changes to the Company’s internal

controls over financial reporting.

       47.     On March 9, 2017, the Company filed its annual report on Form 10-K for the period

ended December 31, 2016 and reported revenue of $172.12 million. This report contained

certifications by Defendants LaPenta and DePalma to attest that the financial information

contained therein was accurate and that it disclosed any material changes to the Company’s internal

controls over financial reporting.

       48.     On March 8, 2018, the Company filed its annual report on Form 10-K for the period

ended December 31, 2017 and reported revenue of $152.31 million. This report contained

certifications by Defendants LaPenta and DePalma to attest that the financial information

contained therein was accurate and that it disclosed any material changes to Revolution Lighting’s

internal controls over financial reporting. Moreover, the report stated that “management concluded

that [the Company’s] disclosure controls and procedures were effective at a reasonable assurance

level as of the end of the period covered by the report.”

                                                 16
          Case 1:19-cv-03913-UA Document 1 Filed 05/01/19 Page 17 of 29



       49.     On May 1, 2018, the Company filed its quarterly report on Form 10-Q for the period

ended March 31, 2018 and reported revenue of $33.74 million. This report contained certifications

by Defendants LaPenta and DePalma to attest that the financial information contained therein was

accurate and that it disclosed any material changes to the Company’s internal controls over

financial reporting. Moreover, the report stated in relevant part:

       [M]anagement concluded that [the Company’s] disclosure controls and procedures
       were effective at a reasonable assurance level as of the end of the period covered
       by the report.

                                           *     *      *

       Beginning January 1, 2018, we implemented ASC 606, “Revenue from Contracts
       with Customers.” Although the new revenue standard had an immaterial impact on
       our ongoing net income, we did implement changes to our processes related to
       revenue recognition and the control activities within them. These included the
       development of new policies based on the five-step model provided in the new
       revenue standard, new training, ongoing contract review requirements, and
       gathering of information provided for disclosures.

       50.     On August 13, 2018, the Company filed its quarterly report on Form 10-Q for the

period ended June 30, 2018 (the “2Q18 Form 10-Q”) and reported revenue of $36.44 million.

       51.     The 2Q18 Form 10-Q reported a material weakness in the Company’s financial

reporting. Under the heading “Controls and Procedures,” the Company stated, in relevant part:

       As of December 31, 2017, our management conducted an evaluation of our internal
       control over financial reporting and determined that our internal control over
       financial reporting was effective. At such date we identified a significant
       deficiency related to the controls over the proper identification of certain collection
       patterns relevant for bill and hold revenue recognition. Since December 31, 2017,
       our management has implemented changes in internal control over financial
       reporting to address this significant deficiency, including changing the design of
       existing controls and implementing additional transaction level and review
       controls. In addition, corporate management is strengthening the internal
       accounting functions at the divisional or subsidiary level, where appropriate.

       At June 30, 2018, we have determined that certain of the transaction level and
       review controls over revenue recognition have not operated effectively.
       Specifically, our management has identified control deficiencies related to the

                                                 17
          Case 1:19-cv-03913-UA Document 1 Filed 05/01/19 Page 18 of 29



       proper identification of certain collection patterns and the finalization and review
       of executed contracts related to bill and hold arrangements and controls over the
       recording of material costs. We have determined that these control deficiencies
       aggregate to a material weakness at June 30, 2018.

       52.     The above statements identified above were materially false and/or misleading, as

well as failed to disclose material adverse facts about the Company’s business, operations, and

prospects. Specifically, Defendants made false and/or misleading statements and/or failed to

disclose that: (i) the Company was improperly recognizing revenue for certain transactions; (ii) as

a result, the Company’s financial statements were misstated; (iii) the Company lacked adequate

internal controls over financial reporting; (iv) as a result, the Company would be subject to

regulatory scrutiny and incur substantial costs; and (v) as a result of the foregoing, the Company’s

positive statements about its business, operations, and prospects were materially misleading and/or

lacked a reasonable basis.

                         THE TRUTH BEGINS TO EMERGE

       53.     On October 17, 2018, the Company reported preliminary financial results for third

quarter 2018 with revenue expected to be $33 million, compared to previously announced

guidance of $40-$41 million. The Company also announced that its CEO had offered to acquire

all of the common stock of the Company for a price of $2.00 per share. In a press release entitled

Revolution Lighting Technologies (RVLT) Provides Preliminary Third Quarter Update and

Revises Full Year Guidance, the Company stated in relevant part:

       While the company has been successful in winning a number of important projects,
       it continues to experience delays in starting and or shipping against these projects
       particularly at our multifamily and Tri-State divisions. As a result, we expect
       revenue of approximately $33 million for the third quarter versus prior third quarter
       guidance of $40-$41 million. Due to the decline in expected third quarter revenue
       and our current outlook for the fourth quarter, total revenue for the full year 2018
       is expected to approximate $140-$145 million versus our previous full year
       guidance of $160-$170 million.



                                                18
         Case 1:19-cv-03913-UA Document 1 Filed 05/01/19 Page 19 of 29



       We are disappointed in our results and recognize that we need to address our overall
       business structure, reduce operating costs to a level more aligned with our revenue
       expectations and address our level of outstanding debt. Over the past six months,
       our CEO and Chairman, Robert LaPenta, has provided approximately $15 million
       of capital to fund operations, bringing our total debt, including bank financing, to
       over $60 million. Mr. LaPenta believes additional capital requirements cannot
       presently be addressed through third party financing.

       Mr. LaPenta has proposed to acquire all of the common stock of the Company that
       he and his affiliates do not currently own. The text of Mr. LaPenta’s letter to the
       Company’s independent directors appears in full below:

       We write to you in connection with your roles as independent, disinterested
       members of the Board of Directors . . .

                                              ***

       Without additional funding, we believe that the Company may be forced to consider
       various restructuring alternatives in the near term.

       Simply put, we do not believe that it is in the best interests of the Company and its
       stockholders to continue as a publicly traded enterprise, as we believe it currently
       lacks sufficient scale and the ongoing costs of maintaining the reporting and related
       infrastructure necessary for public reporting are a significant financial burden on
       the Company. In addition, we believe the constant pressure to meet quarterly
       earnings targets has been a significant distraction to the Company’s management
       and has prevented management from appropriately focusing on the long-term
       growth and the development of the Company’s business.

       As a result of the above factors, we propose to acquire all of the common stock of
       the Company that we do not currently own for a price of $2.00 per share. Given our
       familiarity with the Company, we would not need to conduct any further due
       diligence on the Company and would be in a position to sign a definitive transaction
       agreement quickly.

               DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS

       54.    Plaintiffs bring this action derivatively in the right and for the benefit of the

Company to redress injuries suffered and to be suffered as a direct and proximate result of the

breaches of fiduciary duties by the Director Defendants.

       55.    Plaintiffs will adequately and fairly represent the interests of the Company and its

shareholders in enforcing and prosecuting its rights and have retained counsel competent and

                                                19
            Case 1:19-cv-03913-UA Document 1 Filed 05/01/19 Page 20 of 29



experienced in derivative litigation.

          56.   Plaintiffs are current owners of Revolution Lighting. Plaintiffs understand their

obligation to hold stock throughout the duration of this action and are prepared to do so.

          57.   During the wrongful course of conduct at the Company, the Board consisted of the

Director Defendants. Because of the facts set forth throughout this Complaint, demand on the

Board to institute this action is not necessary because such a demand would have been a futile and

useless act.

          58.   The Revolution Lighting Board is currently comprised of four (5) members:

Defendants LaPenta, DePalma, Ingram, Virtue and McCarthy. Thus, Plaintiffs are required to

show that a majority of the Director Defendants, i.e., three (3), cannot exercise independent

objective judgment about whether to bring this action or whether to vigorously prosecute this

action.

          59.   The Director Defendants face a substantial likelihood of liability in this action

because they caused the Company to issue false and misleading statements concerning the

aforesaid matters. Because of their advisory, executive, managerial, and directorial positions with

the Company, each of the Director Defendants had knowledge of material non-public information

regarding the Company and was directly involved in the operations of the Company at the highest

levels.

          60.   The Director Defendants either knew or should have known of the false and

misleading statements that were issued on the Company’s behalf and took no steps in a good faith

effort to prevent or remedy that situation.

          61.   The Director Defendants (or at the very least a majority of them) cannot exercise

independent objective judgment about whether to bring this action or whether to vigorously



                                                20
           Case 1:19-cv-03913-UA Document 1 Filed 05/01/19 Page 21 of 29



prosecute this action. For the reasons that follow, and for reasons detailed elsewhere in this

complaint, Plaintiffs have not made (and should be excused from making) a pre-filing demand on

the Board to initiate this action because making a demand would be a futile and useless act.

        62.     Each of the Director Defendants approved and/or permitted the wrongs alleged

herein to have occurred and participated in efforts to conceal or disguise those wrongs from the

Company’s stockholders or recklessly and/or with gross negligence disregarded the wrongs

complained of herein and are therefore not disinterested parties.

        63.     Each of the Director Defendants authorized and/or permitted the false statements

to be disseminated directly to the public and made available and distributed to shareholders,

authorized and/or permitted the issuance of various false and misleading statements, and are

principal beneficiaries of the wrongdoing alleged herein, and thus, could not fairly and fully

prosecute such a suit even if they instituted it.

        64.     Because of their participation in the gross dereliction of fiduciary duties, and

breaches of the duties of due care, good faith, and loyalty, the Director Defendants are unable to

comply with their fiduciary duties and prosecute this action. Each of them is in a position of

irreconcilable conflict of interest in terms of the prosecution of this action and defending

themselves in the securities fraud class action lawsuit brought under the Securities Exchange Act

of 1934.

        65.     Additionally, and on information and belief, each of the Director Defendants

received payments, benefits, stock options, and other emoluments by virtue of their membership

on the Board and their control of the Company.

Defendant LaPenta

        66.     Defendant LaPenta is the CEO of the Company and is also the Chairman of the



                                                    21
          Case 1:19-cv-03913-UA Document 1 Filed 05/01/19 Page 22 of 29



Board of the Company. Defendant LaPenta is not disinterested or independent, and therefore, is

incapable of considering demand because he (as CEO) is an employee of the Company who

derived substantially all his income from his employment with the Company, making him not

independent. As such, LaPenta cannot independently consider any demand to sue himself for

breaching his fiduciary duties to the Company, because that would expose him to liability and

threaten his livelihood.

        67.    This lack of independence and financial benefits received by Defendant LaPenta

renders him incapable of impartially considering a demand to commence and vigorously prosecute

this action.

        68.    Defendant LaPenta is also a defendant in the securities class actions entitled: (1)

Glavan v. Revolution Lighting Technologies, Inc., et. al., Case 1:19-cv-00980 (S.D.N.Y.); (2)

Hubner v. Revolution Lighting Technologies, Inc., et. al., Case 1:19-cv-02308 (S.D.N.Y.); and (3)

Bishop v. Revolution Lighting Technologies, Inc. et. al., Case 1:19-cv-2722 (S.D.N.Y.)

(collectively, the “Securities Class Actions”). As such, Defendant LaPenta cannot independently

consider any demand to sue himself for breaching his fiduciary duties to the Company, because

that would expose him to liability in the Securities Class Actions.

Defendants Ingram, Virtue and McCarthy

        69.    The Company’s Audit and Finance Committee is presently comprised of

Defendants Ingram, Virtue and McCarthy.

        70.    Defendants Ingram, Virtue and McCarthy breached their fiduciary duties of due

care, loyalty, and good faith, because as members of the Audit Committee, inter alia, they allowed

or permitted false and misleading statements to be disseminated in the Company’s SEC filings and

other disclosures and, otherwise, failed to ensure that adequate internal controls were in place



                                                22
            Case 1:19-cv-03913-UA Document 1 Filed 05/01/19 Page 23 of 29



regarding the deficiencies described above.

Defendant DePalma

       71.      Defendant DePalma is a defendant in the Securities Class Actions. As such,

Defendant DePalma cannot independently consider any demand to sue himself for breaching his

fiduciary duties to the Company, because that would expose him to liability in the Securities Class

Actions.

                                   FIRST CAUSE OF ACTION

               Against the Director Defendants for Breach of Fiduciary Duties

       72.      Plaintiffs incorporate by reference and re-allege each and every allegation

contained above, as though fully set forth herein.

       73.      The Director Defendants owe the Company fiduciary obligations. By reason of

their fiduciary relationships, the Director Defendants owed and owe the Company the highest

obligation of good faith, fair dealing, loyalty, and due care.

       74.      The Director Defendants violated and breached their fiduciary duties of care,

loyalty, reasonable inquiry, and good faith.

       75.      The Director Defendants engaged in a sustained and systematic failure to properly

exercise their fiduciary duties and thus breached their fiduciary duties owed to Revolution

Lighting.

       76.      The Director Defendants had actual or constructive knowledge of the above

misrepresentations and omissions of material facts set forth herein, or acted with reckless disregard

for the truth, in that they failed to ascertain and to disclose such facts, even though such facts were

available to them.

       77.      As a direct and proximate result of the Director Defendants’ failure to perform their



                                                  23
          Case 1:19-cv-03913-UA Document 1 Filed 05/01/19 Page 24 of 29



fiduciary obligations, the Company has sustained significant damages.           As a result of the

misconduct alleged herein, the Director Defendants are liable to the Company.

       78.     As a direct and proximate result of the Director Defendants’ breach of their

fiduciary duties, the Company has suffered damage, not only monetarily, but also to its corporate

image and goodwill. Such damage includes, among other things, costs associated with defending

securities lawsuits, severe damage to the share price of the Company, resulting in an increased cost

of capital, the waste of corporate assets, and reputational harm.

                                SECOND CAUSE OF ACTION

               Against the Director Defendants for Waste of Corporate Assets

       79.     Plaintiffs incorporate by reference and re-allege each and every allegation set forth

above, as though fully set forth herein

       80.     The wrongful conduct alleged regarding the issuance of false and misleading

statements was continuous, connected, and on-going throughout the Relevant Period. It resulted

in continuous, connected, and ongoing harm to the Company.

       81.     As a result of the misconduct described above, the Director Defendants wasted

corporate assets by, inter alia: (i) paying excessive compensation, bonuses, and termination

payments to certain of its executive officers; (ii) awarding self-interested stock options to certain

officers and directors; and (iii) incurring potentially millions of dollars of legal liability and/or

legal costs to defend Defendants’ unlawful actions.

       82.     As a result of the waste of corporate assets, the Director Defendants are liable to

the Company.

       83.     Plaintiffs, on behalf of Revolution Lighting, have no adequate remedy at law.

                                 THIRD CAUSE OF ACTION



                                                 24
          Case 1:19-cv-03913-UA Document 1 Filed 05/01/19 Page 25 of 29



                 Against the Director Defendants for Gross Mismanagement

       84.     Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

       85.     By their actions alleged herein, the Director Defendants, either directly or through

aiding and abetting, abandoned and abdicated their responsibilities and fiduciary duties with regard

to prudently managing the assets and business of the Company in a manner consistent with the

operations of a publicly held corporation.

       86.     As a direct and proximate result of the Director Defendants’ gross mismanagement

and breaches of duty alleged herein, the Company has sustained significant damages in excess of

hundreds of millions of dollars.

       87.     Because of the misconduct and breaches of duty alleged herein, the Director

Defendants are liable to the Company.

                                   FOURTH CAUSE OF ACTION

                      Against Defendants for Violations of Section 10(b)
                          of the Exchange Act and SEC Rule 10b-5

       88.     Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

       89.     During the relevant period, Defendants disseminated or approved public statements

that failed to disclose the truth about the Company’s business and corporate affairs as set forth

above, and thus Revolution Lighting’s public statements were materially false and/or misleading

at all relevant times. Thus, the price of the Company’s shares was artificially inflated due to the

deception of the Director Defendants.

       90.     As such, Defendants caused the Company to violate section 10(b) of the Exchange

Act and SEC Rule 10b-5 in that they:

                                                25
            Case 1:19-cv-03913-UA Document 1 Filed 05/01/19 Page 26 of 29



                (a)    employed devices, schemes, and artifices to defraud; and

                (b)    made untrue statements of material facts or omitted to state material facts

       necessary in order to make the statements made, in light of the circumstances under which

       they were made, not misleading.

       91.      As a result of Defendants’ misconduct, the Company is suffering litigation expense

and reputational harm in the marketplace in violation of section 10(b) of the Exchange Act and

SEC Rule 10b-5.

                                    REQUEST FOR RELIEF

       WHEREFORE, Plaintiffs demand judgment as follows:

       A.       Determining that this action is a proper derivative action maintainable under law,

and that demand is excused;

       B.       Awarding, against all Defendants and in favor of the Company, the damages

sustained by the Company as a result of Defendants’ breaches of their fiduciary duties;

       C.       Directing the Company to take all necessary actions to reform and improve its

corporate governance and internal procedures, to comply with the Company’s existing governance

obligations and all applicable laws and to protect the Company and its investors from a recurrence

of the damaging events described herein;

       D.       Awarding to Plaintiffs the costs and disbursements of the action, including

reasonable attorneys’ fees, accountants’ and experts’ fees, costs, and expenses; and

       E.       Granting such other and further relief as the Court deems just and proper.

                                        JURY DEMAND

       Plaintiffs demand a trial by jury.




                                                26
       Case 1:19-cv-03913-UA Document 1 Filed 05/01/19 Page 27 of 29




DATED: May 1, 2019

                                  GAINEY McKENNA & EGLESTON

                                  By: /s/ Thomas J. McKenna
                                      Thomas J. McKenna
                                  Gregory M. Egleston
                                  440 Park Avenue South
                                  New York, NY 10016
                                  Telephone: (212) 983-1300
                                  Facsimile: (212) 983-0383
                                  Email: tjmckenna@gme-law.com
                                  Email: gegleston@gme-law.com

                                  Attorneys for Plaintiffs




                                    27
         Case 1:19-cv-03913-UA Document 1 Filed 05/01/19 Page 28 of 29



                                       VERIFICATION
       I, RUSSELL HOPEWELL, am a plaintiff in the within action. I have reviewed the

allegations made in this Shareholder Derivative Complaint, know the contents thereof, and

authorize its filing. To those allegations of which I have personal knowledge, I believe those

allegations to be true. As to those allegations of which I do not have personal knowledge, I rely

upon my counsel and their investigation and believe them to be true.

       I declare under penalty of perjury under the laws of the United States that the foregoing is

                                  30 day of April 2019.
true and correct. Executed this ______


                                                                               4/30/2019
                                                            ______________________
                                                            RUSSELL HOPEWELL
Case 1:19-cv-03913-UA Document 1 Filed 05/01/19 Page 29 of 29
